Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-36 have been canceled.  New claims 37-46 have been added.  Claim 39 is withdrawn as addressed below.  Accordingly, claims 37, 38, and 40-46 are under current examination.

Election/Restrictions
Newly submitted claim 39 is directed to an invention that is independent or distinct from the invention originally claimed and elected for the following reasons: claim 39 includes a powder, however a vapor was elected 1/24/2018 in response to restriction/election requirement dated 11/29/2017 in the file wrapper.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 39 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Claims 37, 38, and 40-46 are under current examination.

Specification
	The amendment to the specification filed 2/18/2022 is not entered since per 37 C.F.R. 1.121 (f) expressly states that no amendment may introduce new matter into the disclosure of an application.  See MPEP 608.04.
Objection
The amendment filed 2/18/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the the added material significantly and substantially alters the dosage amounts from those originally disclosed.  There is no apparent systematic unit conversion error.  The dosage in the examples enumerated in line 4 of [0072] indicates a different amount than the proposed corrected dosage such that the proposed amendment calls into question what Applicant actually has actually described and enabled.
Applicant is required to cancel the new matter in the reply to this Office Action.

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 2/18/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  It is noted that all previously issued rejections are withdrawn since Applicant has canceled all previously examined claims.  Accordingly, the rejection of claims 1, 4-10, 12, 14-16, and 20 under 35 U.S.C. 103 as being unpatentable over US 2002/0031480 in view of Breathes NPL, US 20050079136, and US 6393992 is withdrawn.  Subsequently, the rejections of claims 2 and 3 further in view of US 2005/0203068 are withdrawn.
	Similarly, the rejection of claims 25, 27, 30, 32, and 33 under 35 U.S.C. 112(a) as lacking written description is withdrawn.  The rejection of claim 25 under 35 U.S.C. 112(a) as lacking enablement is withdrawn. These rejections are withdrawn since Applicant has canceled these claims.
	Applicant’s delineation of the new claim language is noted.
	On pages 9 and 10 of Remarks Applicant references his “discovered via personal experimentation that cannabinoids may be used to safely sedate a human or animal because of a lack of CB1 receptors in the brain stem.”  In reply, this remark is noted further in combination with the paragraphs of the specification as filed that have been cited in the following text of Remarks.  It is noted that upon review of the cited passages, the specification as filed does not appear to provide linkage between its broad assertion that various modes may be used (transdermal, inhalation, etc.) and the dosage values (dosage amount or concentration in whole blood which is an effect of dosage).  Accordingly, the rejections under 35 U.S.C. 112 have been newly applied as relevant against the new claims since there has been no 

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112 – 
New Matter and Lack of Enablement/Essential Subject Matter Not in Specification As Filed
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 38, and 40-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 37 and claim 46 are drawn to a methods respectively comprising steps of providing a breakable receptacle or delivery system which comprises a formulation including at least one milligram of tetrahydrocannabinol per milliliter of whole blood.  There is no mention anywhere in the specification as filed of a 5-100 mg tetrahydrocannabinol amount in a breakable receptacle.  The nearest mention in the specification as filed appears to be a 1000 mg dosage of an intravenous dosage per kg of body weight as a lowest death-causing amount for laboratory animals.  Moreover, there is no mention in the specification as filed of any combination of receptacle THC amount with inhalation dosage amount with corresponding or resulting blood level concentration as particularly claimed; this combination of features constitutes new matter also.  See also [0054] of the specification as filed which recites a narrower range that the range claimed, however, there remains no description of a dosage amount for inhalation necessary to achieve the result described in [0054] and in the last four lines of claim 37 for instance.  It is further noted that [0066] of the specification as filed pertains to injection and not inhalation as claimed and elected.  Similarly, in regard to claim 45, there is no qualitative description of the inhalation mode claimed either wherein the inhalation delivery system has been described to produce the results claimed.

Claims 37, 38, and 40-46 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without more information as to a correlation or stepwise association between receptacle dosage, inhalation dosage, and blood level dosage amounts, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claim 37 and 46 and claims depending therefrom encompass not only the recited amount of tetrahydrocannabinol in a breakable receptacle but also this dosage feature coupled with an inhalation dose limitation and/or a limitation wherein the rupture results in a tetrahydrocannabinol blood level in the recipient.  It is not apparent how to make and use a method as claimed wherein a receptacle amount of tetrahydrocannabinol is include in a vapor formulation as instantly elected and dosed via inhalation in an amount of at least 1 mg necessarily, in order to, regardless of subject characteristic, achieve a concentration of THC per whole blood (ng/ml as claimed).  Claim 45 recites similar functional parameters without the numerical constraints, however it similarly has not been established that the method steps and dosage steps are linked in the specification as filed in such a way that one is enabled to make and use the qualitative invention claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37, 38, and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Peart et al. (US 2002/0031480, hereafter, “Peart”) in view of Vasel et al. (US 2002/0129728 A1, hereafter “Vasel”).
	The instant claims are drawn to a method comprising steps of providing a breakable receptacle, providing a delivery system for dosing via inhalation, and a resulting tetrahydrocannbinol blood level and incapacitation as further specified in the claims.  It is noted that Applicant’s previous elections of inhalation delivery vehicles, 5-100 mg THC dosage, and vapor (which are fluid) formulation are maintained here with only the elected invention under current examination.
	Peart teaches dose inhalers and methods of use for the administration of tetrahydrocannabinol (see abstract, in particular).  The THC is administered as an aerosol to be inhaled (see [0008] and [0009], [0012], [0026]).  Accordingly, Peart teaches the cannabinoid active agent and the instantly elected inhalation and vapor delivery vehicles as referenced by the “formulation” in claim 37.  Peart’s description of Table 6 data shows that the THC concentrations after inhalation upon aerosol exposure to increase in a dose dependent fashion based on 20,40, and 60 mg dosages (“a formulation contained within including at least five to one-hundred milligrams of tetrahydrocannabinol” as recited in claim 37); Peart here further indicates the blood level corresponds to a blood level within the instantly claimed range or, at the very least, a range overlapping with the instantly claimed range (see Peart Table 6 and [0057])(“resulting in a tetrahydrocannabinol blood level in the recipient of at least one milligram of tetrahydrocannabinol per milliliter of whole blood (1.o mg/ml) and below a dosage which causes irreparable harm to or the death of the recipient” as recited in claim 37).  Peart further generally teaches adjustment of dosage to achieve desired end result (see [0056] among others).  It is the examiner’s position that performing this method step complete with the same or at least overlapping dosage as recommended by Peart would inherently result in “rendering the human or animal recipient incapacitated after dosing” as recited in the last line of claim 37.  Further regarding claim 38, Peart’s “aerosol” is considered to meet the “fluid” requirement since liquids and gases are both fluid.  As to claim 40, Peart’s treatment of inhalation is considered to meet the dosing parameters described in claim 40.
	Peart does not teach a breakable receptacle or a delivery system consisting of weapons as further recited in claim 37.
	Vasel cures this deficiency.  Vasel teaches projectile systems for administering non-lethal agents for instance via aerosol for crowd control (see abstract in particular).  Vasel’s projectiles may include a container into which is fitted a breakable vile which breaks upon impact for expelling a load including an active agent (see [0008])(“providing a breakable receptacle configured to travel across a distance” as in claim 37).  The projectiles may be used to provide inhalation of the active agent to the target (see [0086])(“thereby dosing via inhalation the human or animal recipient with the formulation” as in claim 37 and limitations of claims 43 and 44).  Paint ball devices and shotguns for instance are encompassed in Vasel’s projectile vehicles (see [0011] and [0059])(limitation of claims 41 and 42).  
	Both Peart and Vasel are directed to methods of delivering an active agent via inhalation.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Peart’s tetrahydrocannabinol active agent to be administered by inhalation with Vasel’s aerosol inhalable methods of projecting non-lethal agents for crowd control, with a reasonable expectation of success.  One would have been motivated to do so since Vasel teaches the advantage of providing an aerosol containing an active agent for instance to a crowd as an additional mode of administering an inhalable aerosol and since this mode reasonably would have suggested safe and/or distanced and/or targeted application as generally taught by Vasel.
	Further regarding claims 45 and 46, the limitations of the stepwise method claimed have been addressed above.  As to the effects of performing the claimed method, “which renders…within a short period of time…and wherein the recipient remains incapacitated or immobilized for a long period…” further recited in claim 45 and similar recitations in claim 46, it is the examiner’s position that since a product and its properties are inseparable, that the method addressed above in regard to claim 37 encompassing a dosage amount is inseparable from its effects that the structural components addressed above meet the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37, 38, and 40-46 provisionally are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of copending Application No. 17/494,469 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for providing a delivery system (i.e., ballistic) and breakable receptacle for administration of a pharmaceutical formulation.  The instant claims further specify a particular active agent which is a formulation including a specified amount of tetrahydrocannabinol and a corresponding blood level dosage effect after performing the method steps claimed.  The copending claims specify particular components of the projectile administration device.  The specification as filed in the copending application and in the instant application is the same or substantially the same and offers definitions as to what active and how much may be utilized as well as additional features specified in the dependent claims.  The difference in the pending claims and the copending claims is that the pending claims are currently limited to a method encompassing a ballistic projectile system for administering an inhalation dosage form whereas the copending claims pertain to a method encompassing a ballistic projectile system for administering an injection form.  Due to the similar dosage requirements and structural components for methods of administration, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute one intended mode of application (inhalation) for another (injection) where active agent reasonably would have been expected to maintain efficacy in either application.  It is noted that while the claims in the instant application originally required restriction between these uses or modes, the claimed subject matter at this time does not structurally distinguish one receptacle or method of providing a receptacle from the other such that while inhalation and injection are different distinguishable modes, the claims are not limited to embodiments which recite an inhalation apparatus or its use that is structurally different than an injection apparatus or its use beyond potential dosage considerations (see rejections under 35 U.S.C. 112 above).  Should the claims in this application or the copending application become distinguished over the course of prosecution, the examiner is prepared to withdraw this obviousness double patenting rejection in maintenance of the restriction requirement dated 11/29/2017 in Application No. 15/399,428.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.  This rejection is final because all claims were newly presented in the most recent submission; previously examined claims were all canceled.  Copending/Issued applications continue to be monitored for double patenting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617